DETAILED ACTION
	Claims 1-10 are pending.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ai et al. (US 2017/0250400) in view of Ito (JPH1167213A).
	Regarding claims 1-3, Ai et al. teaches an electrode coating layer (functional layer) comprising a metal oxide (inorganic nonconductive particles), sodium carboxymethyl cellulose (CMC) (water soluble polymer), polyacrylic acid (binder), and water (par. 11-16 and 55-57).  It is noted that in applicant’s description the slurry is eventually dried and that Ai teaches the same drying technique.  It is the position of the office that either what is claimed is either an intermediate slurry or that some water is retained during the drying process, and that Ai teaches both.

	Regarding claim 4, Ai does not teach the degree of etherification of the CMC.  However, Ito teaches that CMC having a degree of etherification between 0.55 and 0.9 improves coating characteristics (workability, flexibility) (par. 9-11).  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the degree of etherification of the CMC in Ai to between 0.55 and 0.9 because Ito teaches that such a range is optimal for coating characteristics.
	Regarding claim 5, Ai teaches that the CMC may be at a concentration of 1.6 parts per 100 metal hydroxide (nonconductive inorganic) (par. 57).
	Regarding claims 8 and 10, Ai teaches that the slurry is for a functional layer of a non-aqueous secondary battery (par. 11-16, 40, 58).
	Regarding claim 9, Ai teaches that the functional layer may be 1 to 10 microns (par. 20).

	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ai and Ito as applied above, further in view of Yoo et  al. (US 2015/0140404).
	Regarding claims 6 and 7, Ai does not teach that a wetting agent is added.  However, Yoo teaches that adding a wetting agent to an inorganic in a film can improve dispersion when it is in the range 0 to 3 parts per 100 of the inorganic particle (par. 46-50).  Therefore, it would have been obvious to one of ordinary skill in the art to add a wetting agent to the inorganic particles in the amount of 0 to 3 parts per 100 of Ai because Yoo teaches that such an additive can improve wettability and dispersion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729